Citation Nr: 1229706	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial rating for headaches, rated 30 percent disabling until April 17, 2007, and 50 percent disabling thereafter.

2.  Entitlement to a higher initial rating for status post (s/p) left great toe fracture with arthritis, rated noncompensably disabling until April 20, 2007, and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for the orthopedic manifestations of multilevel degenerative disc and joint disease of the cervical spine, rated 10 percent disabling until March 5, 2008, and 20 percent disabling thereafter.

4.  Entitlement to a separate compensable rating for cervical radiculopathy.

5.  Entitlement to a total rating by reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978 and from September 1978 to April 2006.

This initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded by the Board for additional development in February 2011, and has now been returned to the Board for appellate disposition.  

After the Board's February 2011 remand, the RO increased the rating for the Veteran's headaches to 50 percent effective April 17, 2007 and increased the rating for the Veteran's s/p great toe fracture with arthritis to 30 percent effective April 20, 2007.  The Veteran did not indicate that he was satisfied with these ratings, so his appeal as to these issues continues.  

Further, Board finds that the evidence in these increased rating claims raises the issue of entitlement to a TDIU, so this claim has been added as an additional claim entitled to current appellate review. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing.

The issues of whether the Veteran is entitled to a TDIU and/or a separate compensable rating for cervical radiculopathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 17, 2007, the Veteran was not shown to have very frequent completely prostrating attacks of headache productive of severe economic inadaptability.

2.  The Veteran's headaches did not present an exceptional or unusual disability picture at any time.

3.  Prior to April 20, 2007 the Veteran's great toe injury was not shown to be at least moderate.

4.  The Veteran was not shown to have actual loss of use of his left foot at any time. 

5.  Prior to March 5, 2008, the Veteran was not shown to have forward flexion of the cervical spine that was limited to 30 degrees or less, or combined range of motion of 170 degrees or less, or to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

6.  Beginning March 5, 2008, the Veteran was not shown to have forward flexion of the cervical spine that was limited to 15 degrees or less or ankylosis. 

CONCLUSIONS OF LAW

1.  Prior to April 17, 2007, the criteria for a rating in excess of 30 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2011).

2.  Beginning April 17, 2007, the criteria for a rating in excess of 50 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2011).

3.  Prior to April 20, 2007, the criteria for a compensable rating for s/p left great toe fracture with arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

4.  Beginning April 20, 2007, the criteria for a rating in excess of 30 percent for s/p left great toe fracture with arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

5.  Prior to March 5, 2008, the criteria for a rating in excess of 10 percent for the orthopedic manifestations of multi-level degenerative joint and disc disease of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

6.  Beginning March 5, 2008, the criteria for a rating in excess of 20 percent for the orthopedic manifestations of multi level degenerative joint and disc disease of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2006 that explained what the evidence needed to show in order to establish a claim for service connection for a disability and how VA could assist the claimant with obtaining this information.  It also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for higher initial ratings are downstream issues from his claim for entitlement to service connection for migraines, s/p left toe fracture with arthritis, and degenerative disk and joint disease of the cervical spine.  The RO granted service connection for these disorders and assigned initial ratings of 10 percent for the cervical spine disability and 0 percent for headaches and the left great toe fracture.  The Veteran then filed a notice of disagreement arguing that he should have received higher rating.  In subsequent decisions, the rating for the Veteran's headaches was raised to 30 percent effective the date of his claim, and 50 percent starting April 17, 2007; the rating for the Veteran's s/p great toe fracture was raised to 30 percent effective April 20, 2007, and the rating for the Veteran's cervical spine disability was raised to 20 percent effective March 5, 2008.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  The Veteran was sent a statement of the case in September 2007 which addressed the appropriate ratings for his disabilities.  He was also sent supplemental statements of the case addressing these issues, most recently in May 2012.

In addition to providing the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and a transcript of the Veteran's testimony at the October 2010 hearing.  The Veteran is receiving Social Security Administration (SSA) Disability benefits.  The records from that determination were not obtained; however this is because the Veteran reported that the decision was based solely on VA records which were already in the claims file and had been provided to the SSA through some type of information exchange program between SSA and VA.  The Veteran was also afforded appropriate examinations of his disabilities.

For these reasons, the Board concludes that VA satisfied its obligations under the VCAA in this case. 

Initial Ratings

The Veteran contends that he is entitled to higher initial ratings for his headaches, left great toe injury, and cervical spine disability.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Headaches

The Veteran's headaches were rated 30 percent disabling prior to April 17, 2007, and 50 percent disabling thereafter.  A 30 percent rating is applied when there are characteristic prostrating attacks on average once a month over the last several months.  A 50 percent rating is applied for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 124a, diagnostic code 8100.

The Veteran was seen by a private specialty practice for treatment of his headaches from 2004 through October 2006.  The initial consultation indicated that the Veteran had very severe headaches, holocranial and in the neck, and episodes of pain around the eye that was related to activity, and neck tension and occipital headaches almost daily.  The Veteran reported that he had headaches 25 days per month.  A record from April 2006 noted that the Veteran had the Veteran had a mild baseline headache that was always present.  During attacks of more severe headaches the Veteran was still able to function and there was no disability.  The headache was located in the occipital, parietal, eye, neck region and the character was described as pressure.  The Veteran reported that he experienced sore/stiff neck, tinnitus, irritability, memory loss, and decreased appetite associated with his headaches.  He denied associated symptoms of nausea, vomiting, photophobia, phonophobia, osmophobia, diarrhea, constipation, insomnia, increased urination, anxiety, concentration problems, confusion, or increased appetite.  In October 2006 the Veteran reported that his headaches caused a slight to moderate decrease in function.  The Veteran took preventative medication for his headaches as well as medication to treat the headaches when they occur.  They were working but not adequately for the Veteran.  

In January 2007 the Veteran was first afforded a VA examination with respect to his headaches.  At that time, the Veteran reported that he had headaches causing moderate pain four times per week.  The duration ranged from eight hours to four days.  The Veteran reported that his headaches were brought on by stress, perfumes, or bright lights.  They improved with medication and being in a quiet room.  The Veteran reported that he missed work three times in the past year due to headache pain.  He reported that medications were helpful with no side effects.  A neurological examination did not show any abnormalities.  

An April 2007 letter from the Veteran's physician indicated that on April 17, 2007 the Veteran reported that he had headaches 4 days per week with moderate to severe decrease in function.  He reported three to four severe migraines in which he had to take medication and lie down.  Sometimes his headache pain lasts for several days. 

In September 2007 the Veteran was recommended to have occipital nerve blocks to help control his head and neck pain.  

In a November 2007 letter the Veteran's physician wrote that the Veteran had "debilitating" headaches on average four times per week, with a significant negative impact on his quality of life and productivity. 

In December 2007 the Veteran reported significant improvement in his headaches after pain management with neurology.  He also had cervical spine injections that helped with his headaches.  

At a VA examination in October 2009 the Veteran reported that he got mild headaches every day and migraine headaches 4 or 5 times per month.  He felt that he was unable to work due to his headaches.  When he had stabbing pain he had to stop what he was doing, put ice on his neck and left shoulder, and stay in a dark room.  Initially this was 20-30 minutes at a time and would not occur more than once per day.  He could have a mild dull ache after that which did not affect his activities.  He sometimes had nausea but no vomiting.  By 2003 the headaches could last up to 5 hours and there was no apparent pattern or triggering factor.  In 2004 the pain became constant.  4-5 times per month he experienced increased headache pain and then he would lie in a dark room with an ice pack on his head.  On two occasions he sought emergency room treatment for his headaches.  The Veteran tried many treatments without success.  A neurological exam was normal. 

A letter dated October 2010 from the Veteran's physician indicated that the Veteran had headaches which were not relieved by medication, and that this negatively affected his quality of life. 

At his hearing in October 2010 the Veteran testified that he had headaches every day.  When he gets major headaches, which occur three to four times per month, he can be incapacitated for one or two days.  He treats with ice packs.  Symptoms include being nauseous, having balance problems, and not being able to read or focus.  He tried numerous treatments for his headaches but nothing was effective.  

A treatment record dated in November 2010 indicated that the Veteran had chronic headaches emanating from the neck due to marked spasm causing muscle contraction headaches.  He was on numerous medications both prophylactic and symptomatic without any relief. 

The Veteran was reexamined by VA in March 2011.  At that time the Veteran reported headaches that started in the cervical spine region and radiated to the top of his head.  The headaches occur every day and are incapacitating.  When they occur he takes prescription pain medication and has undergone multiple procedures including occipital nerve blocks and radiofrequency ablation for his headaches but these treatments were not successful.  At the examination the Veteran was clearly in discomfort.  His deep tendon reflexes were 2+ and symmetrical.  He had severe spasm of the cervical spine and his gait was unstable.  The examiner diagnosed incapacitating or prostrating cervicogenic/migraine headaches.  The examiner opined that the Veteran was unable to work due to his headaches.  

The Veteran was not shown to be entitled to a rating in excess of 30 percent for headaches prior to April 17, 2007.  Records prior to that time indicate frequent headaches causing moderate pain but the Veteran was still able to function.  There was no showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at that time.  The headaches, while occurring often, were not shown to be frequently prostrating prior to April 17, 2007 and the Veteran was able to adequately function during his headaches at this time.  

The evidence also does not show that the Veteran was entitled to a rating in excess of 50 percent thereafter.  50 percent is the highest schedular rating available for headaches.  The Veteran's symptoms of headache pain and incapacitating attacks of pain are specifically contemplated by the rating schedule.  Although the VA examiner who prepared the March 2011 report of examination opined that the Veteran was unable to work due to his headaches, he is granted TDIU in this decision and thus will be adequately compensated for his inability to work.

      B.  Left great toe

The Veteran contends that his left great toe injury is more severe than is contemplated by the noncompensable rating assigned until April 20, 2007, and the 30 percent rating assigned thereafter.  A 10 percent rating is applied for moderate foot injuries.  A 20 percent rating applies for moderately severe foot injuries.  A 30 percent rating applies for severe foot injuries. A 40 percent rating applies for actual loss of use of the foot.  38 C.F.R. § 4.71a, diagnostic code 5284.

Old treatment records show that the Veteran was diagnosed with arthritis in his left foot. 

At a VA examination in January 2007, the Veteran reported intermittent mild left great toe pain that occurred twice per week.  This pain occurred with sitting, standing, or walking and lasted approximately one hour.  He denied any weakness of fatigability of his feet.  He had a normal gait without assistive devices.  The Veteran had a left heel spur which was not shown to be related to the great toe.  The Veteran denied that his left great toe problem affected his employment.  Range of motion of the toes of both feet was normal.  There were no obvious anatomical defects.  At the time of the examination, there was no left great toe pain.  There was no weakness, stiffness, swelling, redness, drainage, locking, or abnormal motion.  There was no angulation, false motion, shortening, or intraarticular involvement of the left great toe.  There was no malunion or nonunion, no loss of motion, no false joint, no tenderness, no drainage, no edema, no pain with motion, no weakness, and no redness.  There were no calluses or unusual shoe pattern wear to suggest abnormal weight bearing.  The examiner diagnosed a normal physical examination of both feet, normal physical examination of the left great toe.  In spite of subjective complaints there was no evidence to support a diagnosis.  

An April 20, 2007 treatment note reflected that the Veteran complained of severe pain after walking several hours.  On physical examination there was moderate to severe pain on palpation of the medial aspect of the calceaneus and mild tenderness to palpation along the course of the plantar fascial ligament.  The great toe joint had tenderness to palpation over the sesamoid and medial and lateral aspects of the dorsum of the toe joint.  Mild edema was also noted.  There was no crepitus.  Tenderness to palpation was noted during the "grind test."  An MRI was ordered.

A June 2007 treatment record indicated that there was mild clicking at the first metatarsophalangeal joint and mild dorsal spurring.  There were early stages of hallux rigidus.  There were degenerative changes at the first metatarsophalangeal joint which the physician opined were related to the left great toe fracture.  The Veteran was prescribed orthotic devices to offload the great toe joint.  The Veteran also had recalcitrant plantar fasciitis, although it is not clear whether this was related to the great toe. 

Later treatment notes reflect continuing treatment for the left foot and left great toe.  The Veteran continued to report pain and clicking in the toe.  He developed plantar fasciitis in the left heel, but his physician did not specifically relate this to his great toe.

The Veteran's left toe was reexamined in October 2009.  At that time the Veteran reported a fair response to treatment, which partially relieved his toe pain.  The Veteran reported pain while walking, stiffness while standing, while walking, and at rest, fatigability with standing and walking weakness while standing and walking, and lack of endurance while standing and walking.  The Veteran reported flare ups one to three times per month, lasting one or two days.  Precipitating factors are changes in the weather and increased activity and the Veteran cannot run or exercise due to his toe pain at these times.  The Veteran used custom molded foot orthotics with offloading pads for pressure reduction at the first metatarsophalangeal joint/great toe area.  There was evidence of painful motion, swelling, tenderness, weakness, and abnormal weight bearing.  There was painful motion at the first metatarsophalangeal joint, tenderness at the left first metatarsophalangeal joint at the proximal phalanx of the great toe as well as at dorsal palpable exostosis at the first metatarsal head. There was mild swelling at the first metatarsophalangeal joint and weakness 3/5 at the extensor hallucis longus, all other muscles had full strength.  There was significant crepitus on range of motion of the first metatarsophalangeal joint as well as decreased dorsiflexion and plantar flexion.  The Veteran had decreased propulsion phase of his gait on the left side due to decreased motion in the left metatarsophelangeal joint, with a very subtle/mild antalgic gait favoring the left foot.  The examiner assessed that this would prevent sports and recreation, moderately affect exercise, travelling, and driving, mildly affect shopping and dressing, and would not affect chores, feeding, bathing, or grooming. 

At his October 2010 hearing the Veteran testified that he was told he might need a joint replacement in his left great toe.  He has been taking cortisone shots for pain relief. 

The Veteran was afforded another VA examination in March 2011.  At that time it was noted that arthritis was seen on x-ray.  The Veteran could walk for one mile slowly.  He could stand for 8 hours but with pain.  He did not take any medications for his toe.  He had injections to his toe which helped temporarily.  Upon examination, there was a rigid joint and tenderness and pain to palpation.  The diagnosis was hallux rigidus of the left great toe. 

The Veteran was not shown to be entitled to a compensable rating for his left great toe disability prior to April 20, 2007.  Records and examination prior to this time did not show any objective evidence of disability with respect to the left great toe.  They also do not show that the Veteran is entitled to a rating in excess of 30 percent beginning April 20, 2007.  30 percent is the highest rating available for a foot injury absent actual loss of use of the foot.  There is no evidence that the Veteran was unable to use his left foot.  Even at the most recent examination he was able to stand and walk, albeit with pain.  The evidence does not show that the Veteran is entitled to an extraschedular rating for his left great toe injury.  The assigned rating contemplates a severe injury to the foot, without actual loss of use.  No exceptional or unusual symptoms of foot injury were shown.  Moreover, there is no evidence of factors such as repeated hospitalizations or material interference with employment due to the left great toe. 

	C.  Cervical spine

The Veteran's cervical spine disability was rated 10 percent disabling prior to March 5, 2008 and 20 percent disabling thereafter.  Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the cervical spine that is greater than 30 degrees but is not greater than 40 degrees; or a combined range of motion of the cervical spine that is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine that is 15 degrees or less or where there is ankylosis of the entire cervical spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Magnetic resonance imaging of the cervical spine performed prior to this claim, in May 2005, showed left sided uncinate spurring at C5-6 and C6-7 resulting in moderate foraminal narrowing toward the left at these levels. 

A September 2006 consultation report from the Veteran's physician noted that the Veteran had cervicalgia, cervical degenerative disc disease, cervical stenosis, and cervical disc displacement in addition to headaches.  The Veteran had been given epidural injections for his neck pain, which helped but worsened pain the Veteran had elsewhere in his body. 

At the VA examination in January 2007 the Veteran reported constant moderate cervical pain radiating to the left shoulder.  The Veteran reported sometimes he took more time to do tasks at work due to his neck pain.  Also, he has difficulty with movement for more than 15 to 20 minutes and driving due to cervical pain.  The Veteran had lateral flexion left and right to 30 degrees, cervical flexion to 45 degrees, extension 0 to 30 degrees, and rotation left and right 0 to 60 degrees.  With repetitive use there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  He had mild pain with lateral flexion beginning at 20 degrees, 35 degrees of flexion, 20 degrees or extension, and at 50 degrees rotation on each side.  The sensory and motor examination as it related to the cervical spine was normal, and the Veteran did not have any incapacitating episodes of cervical pain within the past year.  

A March 5, 2008 treatment note reflected 30 degrees of flexion, 35 degrees of extension, 30 degrees of lateral rotation to the right, and 45 degrees of rotation to the left.  There was tenderness at the cervical paraspinal muscles, mostly at the left spinous capitis and left occipital nerve distribution.  A July 2008 treatment record reflected 30 degrees of flexion, 45 degrees extension, and 30 degrees lateral rotation.

At a VA examination in October 2009 the Veteran reported neck pain.  He had at least 6 epidurals done at three different levels which helped for awhile.  He had a rhizotomy.  He had a nerve stimulator placed which helped a little bit, but not enough to be considered successful, so it was removed.  He sometimes sees a chiropractor and these treatments help for a couple of days.  Acupuncture lessens his neck discomfort slightly.  When his neck pain is especially bad, this aggravated his headaches.  He feels the radiation of pain through his arm to the base of his thumb.  Rotating his neck to the left or extension of the neck caused increased neck pain.  There were no flare ups specifically of the neck, flare ups were associated with his headaches.  The Veteran had 20 degrees of extension, 30 degrees of flexion, 70 degrees of right rotation, 40 degrees of left rotation, right bending 30 degrees, and left bending 28 degrees.  Most of these motions were stopped due to pain.  Repeated flexion and extension did not cause further functional impairment. 

At his hearing in October 2010 the Veteran testified that he experienced pain in his neck and shoulder which sometimes radiated down the arm.  

A March 2010 treatment note reflected that the Veteran had full range of motion of his cervical spine.  Cervical epidural steroid injections were recommended. 

A November 2010 private treatment note reflected a diagnosis of cervical radiculopathy. 

Another VA examination was afforded to the Veteran in March 2011.  At that time the Veteran complained of pain, stiffness, and weakness of his cervical spine.  He has pain on the back of his neck and his shoulder.  There was no radiation to the extremities.  He used prescription pain medication and wore a cervical collar at night.  He has severe flares of cervical spine disease 3 or 4 times per month during which time he lays in bed for 24 to 48 hours.  This occurs 7 weeks out of the year.  And MRI revealed a large left paracentral disk protrusion at C5-C6 causing mild central stenosis and foraminal stenosis.  He also has minimal left paracentral spondylosis at C4-C5.  He had forward flexion to 75 degrees.  He could not extend his neck.  Right lateral flexion was 0 to 20 degrees, left lateral flexion was 0 to 50 degree, left lateral rotation was to 15 degrees, and right lateral rotation was to 30 degrees.  There was no additional limitation after repetition.  No atrophy changes in tone or strength were noted.  

The evidence does not show that the orthopedic manifestations of the Veteran's cervical spine disability were productive of a rating in excess of 10 percent prior to March 8, 2007 or 20 percent thereafter.  Cervical spine disabilities are rated on range of motion, and there was no showing of motion limited to 30 degrees or less of flexion or combined range of motion of 170 degrees or less prior to March 8, 2007.  After that time, while flexion was more limited, it was not limited to 15 degrees or less and there was no ankylosis.  While there are alternative criteria for rating intervertebral disk syndrome based on incapacitating episodes, this was not shown to be applicable in this case.  While the Veteran alleged he was incapacitated for 7 weeks per year due to neck pain, this was not shown to be as the result of a physician's orders as is required under the definition of incapacitating episode which is set forth in the rating criteria.  There is also no evidence of exceptional factors warranting an extraschedular rating, given that pain and limited motion of the cervical spine are specifically contemplated by the rating schedule.  While the Veteran's private physician diagnosed radiculopathy, the question of whether there is a separately ratable neurological disability is remanded in this decision.  Moreover, while the Veteran's headaches are related to his cervical spine disability, he is separately rated for those.   


ORDER

A rating in excess of 30 percent for migraine headaches for the period before April 17, 2007, and in excess of 50 percent thereafter is denied.

A compensable rating for s/p left great toe fracture with arthritis for the period before April 20, 2007, and in excess of 30 percent thereafter is denied.

A rating in excess of 10 percent for the orthopedic manifestations of degenerative disc and joint disease of the cervical spine for the period before March 5, 2008, and in excess of 20 percent thereafter is denied.


REMAND

The Board remand dated February 2011 specifically indicated that the Veteran should be examined for neurological symptoms related to his cervical spine disorder.  It is noted that in 2010 the Veteran's private physician diagnosed cervical radiculopathy.  It does not appear that the Veteran was ever comprehensively evaluated for neurological symptoms associated with his cervical spine disability by VA.  This must be accomplished on remand.  Any specific nerve should be identified.

It is also noted that during the course of the appeal, ratings for several of the disorders at issue have been increased.  Additionally, on a VA examination in March 2001, the examiner suggested that the appellant was unable to work secondary to his headaches.  As such, the TDIU issue is raised and should be considered initially by the RO.  See Rice, supra.

Accordingly, the issue is REMANDED for the following actions:

1.  Afford the Veteran a VA neurological examination to determine whether there is any neurological disability caused by the Veteran's service connected cervical spine disability.  If neurological symptoms are identified, they should be completely documented in the report of examination.  Findings should be reconciled with the other findings, including private findings on file.  If there are neurological changes noted, the nerve or nerve group affected should be identified.

2.  The RO/AMC should undertake development and adjudication of the claim for a TDIU.  All actions taken should be documented in the claims folder.  Notice and development should be undertaken as needed.

3.  Adjudicate the issue of whether the Veteran is entitled to a separate rating for neurological disability due to the service connected cervical spine disorder.  If the decision is unfavorable, the Veteran and his representative should be sent a SSOC and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


